DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vossoughi et al. (US 2020/0134332 A1 herein Vossoughi.
Regarding claim 1, Vossoughi teaches a vehicle locating system (read as parking objects detection system) (Vossoughi – Abstract, Figure 10, [0062]) comprising:
a first Bluetooth Low Energy (BLE) beacon (read as entry beacon 10e) (Vossoughi – Figures 6, 7, and 8, [0029]) having a first location associated therewith, the first BLE beacon being configured to receive a first radio frequency signal from a vehicle (read as source beacon configured to establish a wireless communication link connectivity with a smart device implemented with radio frequency wireless technology to scan for a source beacon in a vicinity of the smart device and to provide location-based information content, and, when in proximity to the source beacon and upon receiving the short-range wireless radio signal emitted by and identifying the source beacon, the smart device forming a connection with the source beacon on the wireless communication link) (Vossoughi – see claim 1), the first radio frequency signal being coded with vehicle identification information, the first BLE beacon being further configured to calculate a first proximity of the vehicle to the first BLE beacon and send to a server a first proximity signal indicative of the first proximity (read as once smartphone 36 detects beacon 10, functional data are sent to and from beacon 10; calculates its distance from beacon 10 and prompts smartphone 36 when a range of 1.0 m or less has been reached; beacon 10 can be configured to send from a backend server over a wireless communication link through cellular communication network protocols to smartphone 36 a push notification; beacon 10 establish a wireless radio communication link 102 with GPS navigation system 74 to determine and provide to backend servers 70 information about location and movement of beacon 10) (Vossoughi – Figures 6, 7, and 9, Figure 10, Figure 12, see claim 1, [0022], [0025]-[0027], [0029], [0032], and [0070]-[0072]); and
a second BLE beacon (read as exit beacon 10x) (Vossoughi – Figures 6, 7, and 8, [0032]) having a second location associated therewith, the second BLE beacon being configured to receive a second radio frequency signal from the vehicle (read as source beacon configured to establish a wireless communication link connectivity with a smart device implemented with radio frequency wireless technology to scan for a source beacon in a vicinity of the smart device and to provide location-based information content, and, when in proximity to the source beacon and upon receiving the short-range wireless radio signal emitted by and identifying the source beacon, the smart device forming a connection with the source beacon on the wireless communication link) (Vossoughi – see claim 1), the second radio frequency signal being coded with the vehicle identification information, the second BLE beacon being further configured to calculate a second proximity of the vehicle to the second BLE beacon and send to the server a second proximity signal representative of the second proximity (read as once smartphone 36 detects beacon 10, functional data are sent to and from beacon 10; calculates its distance from beacon 10 and prompts smartphone 36 when a range of 1.0 m or less has been reached; beacon 10 can be configured to send from a backend server over a wireless communication link through cellular communication network protocols to smartphone 36 a push notification; beacon 10 establish a wireless radio communication link 102 with GPS navigation system 74 to determine and provide to backend servers 70 information about location and movement of beacon 10) (Vossoughi – Figures 6, 7, and 9, Figure 10, Figure 12, see claim 1, [0022], [0025]-[0027], [0029], [0032], and [0070]-[0072]).
Regarding claim 2 as applied to claim 1, Vossoughi further teaches wherein the server is configured to select a BLE beacon with a smallest proximity (read as vehicle that is closest to access gate) (Vossoughi – [0069] and [0072]).
Regarding claim 3 as applied to claim 1, Vossoughi further teaches wherein at least one location chosen from the first location and the second location is within a parking structure (read as user vehicle parking locations of parking spots for each parking location such as open parking lot, a parking garage, or other vehicle parking facility) (Vossoughi – [0038]).
Regarding claim 4 as applied to claim 1, Vossoughi further teaches wherein at least one radio frequency signal chosen from the first radio frequency signal (read as radio frequency wireless technology) (Vossoughi – see claim 1, and [0069]-[0070]) and the second radio frequency signal includes a BLE signal (Vossoughi – [0015], [0018], and [0046]).
Regarding claim 5 as applied to claim 1, Vossoughi further teaches wherein the vehicle identification information includes information chosen from a Vehicle Identification Number (VIN), a license plate number, and a customized identifier (read as vehicle type, size, location, license plate, and other unique identifiers, such as make and model, color, and vehicle beacon IDs) (Vossoughi – [0061]).
Regarding claim 6 as applied to claim 1, Vossoughi further teaches wherein at least one proximity chosen from the first proximity and the second proximity is calculated based on Received Signal Strength Indicator (RSSI) (Vossoughi – [0072]).
Regarding claim 7 as applied to claim 6, Vossoughi further teaches wherein at least one proximity chosen from the first proximity and the second proximity is further calculated based on Measured Power (Vossoughi – [0072]).

Regarding claim 8, Vossoughi teaches a vehicle locating system (read as parking objects detection system) (Vossoughi – Abstract, Figure 10, [0062]) comprising:
a first Bluetooth Low Energy (BLE) beacon having a first location associated therewith (read as entry beacon 10e) (Vossoughi – Figures 6, 7, and 8, [0029]), the first BLE beacon being configured to receive a first radio frequency signal from a vehicle (read as source beacon configured to establish a wireless communication link connectivity with a smart device implemented with radio frequency wireless technology to scan for a source beacon in a vicinity of the smart device and to provide location-based information content, and, when in proximity to the source beacon and upon receiving the short-range wireless radio signal emitted by and identifying the source beacon, the smart device forming a connection with the source beacon on the wireless communication link) (Vossoughi – see claim 1), the first radio frequency signal being coded with vehicle identification information, the first BLE beacon being further configured to calculate a first proximity of the vehicle to the first BLE beacon and generate a first proximity signal indicative of the first proximity (read as once smartphone 36 detects beacon 10, functional data are sent to and from beacon 10; calculates its distance from beacon 10 and prompts smartphone 36 when a range of 1.0 m or less has been reached; beacon 10 can be configured to send from a backend server over a wireless communication link through cellular communication network protocols to smartphone 36 a push notification; beacon 10 establish a wireless radio communication link 102 with GPS navigation system 74 to determine and provide to backend servers 70 information about location and movement of beacon 10) (Vossoughi – Figures 6, 7, and 9, Figure 10, Figure 12, see claim 1, [0022], [0025]-[0027], [0029], [0032], and [0070]-[0072]);
a second BLE beacon having a second location associated therewith (read as exit beacon 10x) (Vossoughi – Figures 6, 7, and 8, [0032]), the second BLE beacon being configured to receive a second radio frequency signal from the vehicle (read as source beacon configured to establish a wireless communication link connectivity with a smart device implemented with radio frequency wireless technology to scan for a source beacon in a vicinity of the smart device and to provide location-based information content, and, when in proximity to the source beacon and upon receiving the short-range wireless radio signal emitted by and identifying the source beacon, the smart device forming a connection with the source beacon on the wireless communication link) (Vossoughi – see claim 1), the second radio frequency signal being coded with the vehicle identification information, the second BLE beacon being further configured to calculate a second proximity of the vehicle to the second BLE beacon and generate a second proximity signal representative of the second proximity (read as once smartphone 36 detects beacon 10, functional data are sent to and from beacon 10; calculates its distance from beacon 10 and prompts smartphone 36 when a range of 1.0 m or less has been reached; beacon 10 can be configured to send from a backend server over a wireless communication link through cellular communication network protocols to smartphone 36 a push notification; beacon 10 establish a wireless radio communication link 102 with GPS navigation system 74 to determine and provide to backend servers 70 information about location and movement of beacon 10) (Vossoughi – Figures 6, 7, and 9, Figure 10, Figure 12, see claim 1, [0022], [0025]-[0027], [0029], [0032], and [0070]-[0072]); and
a server configured to receive the first proximity signal and the second proximity signal, the server being further configured to select a BLE beacon with a smallest proximity (read as backend servers on which a parking or transportation service provider stores vehicle parking and transmit rider customer account information and transaction information) (Vossoughi – [0015], [0022], [0025], [0027], [0069], and [0072]).
Regarding claim 9 as applied to claim 8, Vossoughi further teaches wherein the server is further configured to cause location of the BLE beacon with the smallest proximity to be sent to a receiver over an at least partially wireless network (Vossoughi – [0025]).
Regarding claim 10 as applied to claim 8, Vossoughi further teaches wherein at least one location chosen from the first location and the second location is within a parking structure (read as user vehicle parking locations of parking spots for each parking location such as open parking lot, a parking garage, or other vehicle parking facility) (Vossoughi – [0038]).
Regarding claim 11 as applied to claim 8, Vossoughi further teaches wherein at least one radio frequency signal chosen from the first radio frequency signal (read as radio frequency wireless technology) (Vossoughi – see claim 1, and [0069]-[0070]) and the second radio frequency signal includes a BLE signal (Vossoughi – [0015], [0018], and [0046]).
Regarding claim 12 as applied to claim 8, Vossoughi further teaches wherein the vehicle identification information includes information chosen from a Vehicle Identification Number (VIN), a license plate number, and a customized identifier (read as vehicle type, size, location, license plate, and other unique identifiers, such as make and model, color, and vehicle beacon IDs) (Vossoughi – [0061]).
Regarding claim 13 as applied to claim 8, Vossoughi further teaches wherein at least one proximity chosen from the first proximity and the second proximity is calculated based on Received Signal Strength Indicator (RSSI) (Vossoughi – [0072]).
Regarding claim 14 as applied to claim 13, Vossoughi further teaches wherein at least one proximity chosen from the first proximity and the second proximity is further calculated based on Measured Power (Vossoughi – [0072]).
Regarding claim 15 as applied to claim 8, Vossoughi further teaches wherein the smallest proximity is correlated with a location of the vehicle (read as vehicle that is closest to access gate) (Vossoughi – [0025], [0069] and [0072]).

Regarding claim 16, Vossoughi teaches a vehicle comprising:
a body structure forming a cabin (read as the body of the vehicle) (Vossoughi – [0061]);
a propulsion system (read as the engine of a vehicle);
at least one wheel coupled to and driven by the propulsion system, the at least one wheel coupled to the body structure (read as the steering wheel of a vehicle); and
a Bluetooth Low Energy (BLE) transceiver disposed in the vehicle, the BLE transceiver being configured to receive a first BLE scan request from a first BLE beacon having a first location associated therewith and to transmit a first BLE signal coded with vehicle identification information responsive to the first BLE scan request, the BLE transceiver being further configured to receive a second BLE scan request from a second BLE beacon  having a second location associated therewith and to transmit a second BLE signal coded with the vehicle identification information responsive to the second BLE scan request (read as once smartphone 36 detects beacon 10, functional data are sent to and from beacon 10; calculates its distance from beacon 10 and prompts smartphone 36 when a range of 1.0 m or less has been reached; beacon 10 can be configured to send from a backend server over a wireless communication link through cellular communication network protocols to smartphone 36 a push notification; beacon 10 establish a wireless radio communication link 102 with GPS navigation system 74 to determine and provide to backend servers 70 information about location and movement of beacon 10) (Vossoughi – Figures 6, 7, and 9, Figure 10, Figure 12, see claim 1, [0022], [0025]-[0027], [0029], [0032], and [0070]-[0072]).
Regarding claim 17 as applied to claim 16, Vossoughi further teaches wherein at least one radio frequency signal chosen from the first radio frequency signal (read as radio frequency wireless technology) (Vossoughi – see claim 1, and [0069]-[0070]) and the second radio frequency signal includes a BLE signal (Vossoughi – [0015], [0018], and [0046]).
Regarding claim 18 as applied to claim 16, Vossoughi further teaches wherein the vehicle identification information includes information chosen from a Vehicle Identification Number (VIN), a license plate number, and a customized identifier (read as vehicle type, size, location, license plate, and other unique identifiers, such as make and model, color, and vehicle beacon IDs) (Vossoughi – [0061]).
Regarding claim 19 as applied to claim 16, Vossoughi further teaches wherein at least one proximity chosen from the first proximity and the second proximity is calculated based on Received Signal Strength Indicator (RSSI) (Vossoughi – [0072]).
Regarding claim 20 as applied to claim 19, Vossoughi further teaches wherein at least one proximity chosen from the first proximity and the second proximity is further calculated based on Measured Power (Vossoughi – [0072]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648